ORDER
PER CURIAM.
Traffic Court Rule 6.156(c) is amended in the manner as appended to this Order and said amendment is hereby adopted. This amendment shall be effective immediately.
It is so ordered.
ADKINS, C. J., and ROBERTS, Mc-CAIN, OVERTON and ENGLAND, JJ., concur.
Rule 6.156 Review Committee is amended to read:
(a) A committee is hereby established to be known as The Traffic Court Review Committee. Its members shall be appointed by the Supreme Court. It shall be composed of eight members who shall serve without compensation. The State Traffic Courts Director shall serve as Executive Secretary of the committee.
(b) All appointments shall be for three year terms or until a successor is appointed, whichever is longer.
(c) The Supreme Court shall designate one of the members to be chairman from time to time. The members of the committee shall he composed of the following:
(1)Two members of The Florida Bar who shall have been practicing attorneys within the state for at least five years;
(2) Two judges of either county or municipal court level handling traffic cases;
(3) One prosecuting attorney from either the county or municipal level handling traffic cases;
(4) One member from the Florida Bar Standing Committee on Traffic Courts and Safety;
(5) One lay person;
(6) One clerk; and,
(7) One deputy clerk.
(d)The committee shall meet at least once annually on the call of the chairman and at such other times as the chairman or the Supreme Court may direct. All matters or complaints concerning the administration of these rules by Traffic Courts shall he considered by the committee. Any continued or willful violation or evasion of the rules by a judge, official, clerk or other court personnel shall be brought to the attention of the Supreme Court. If the Supreme Court deems it proper, a contempt proceeding may be initiated against the judge, official, clerk or other court personnel. The Supreme Court shall appoint a circuit judge from a different judicial circuit to take evidence in the matter and report his findings and recommendations to the Supreme Court. Notice of the time and place of the hearing before the circuit judge or the Supreme Court and a specification of the alleged violation or evasion shall be given to the judge, official, clerk or other court personnel complained against. The rules applicable to criminal contempt proceedings shall apply to these proceedings. After receiving the findings and recommendations of the circuit judge or hearing the matter itself, the Supreme Court may punish any willful violation or evasion of these rules in the same manner as criminal contempts. Until such time as there is a final determination by the Supreme Court all such proceedings shall he confidential.